        CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 1 of 16




                           UNITED STATES DISTRICT COURT
                              DISTRICT OF MINNESOTA


 UNITED STATES OF AMERICA,                             Case No. 17‐CR‐0141 (PJS/BRT)
                                                        Case No. 20‐CV‐1415 (PJS)
                      Plaintiff/Respondent,

 v.                                                               ORDER

 DEVONTE LEE CARTER,

                      Defendant/Petitioner.

       Lisa D. Kirkpatrick, UNITED STATES ATTORNEY’S OFFICE, for plaintiff.

       Keala C. Ede, OFFICE OF THE FEDERAL DEFENDER, for defendant.

       Defendant Devonte Lee Carter is serving a 70‐month sentence after pleading

guilty to being a felon in possession of a firearm. ECF Nos. 43, 57. This matter is before

the Court on Carter’s motion to vacate, set aside, or correct his sentence under 28 U.S.C.

§ 2255. ECF No. 70. Carter argues that under the Supreme Court’s decision in Rehaif v.

United States, 139 S. Ct. 2191 (2019), his guilty plea is defective and his conviction is

void. For the reasons that follow, the Court denies Carter’s motion. The Court also

finds that an evidentiary hearing is unnecessary, because “the motion and the files and

records of the case conclusively show that [Carter] is entitled to no relief.” 28 U.S.C.

§ 2255(b).
        CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 2 of 16




                                   I. BACKGROUND

      Carter pleaded guilty to being a felon in possession of a firearm in violation of 18

U.S.C. §§ 922(g)(1) and 924(a)(2). In his plea agreement, Carter admitted to three

elements of the offense: (1) “defendant admits he knowingly possessed the firearm”;

(2) “[t]he firearm was manufactured in another state and traveled thereafter to the State

of Minnesota”; and (3) “[d]efendant was prohibited from lawfully possessing a firearm

because of prior felony convictions, punishable by imprisonment for a term exceeding

one year.” ECF No. 43 at 2. The plea agreement also identified three of Carter’s prior

felony convictions: simple robbery, forgery, and aiding and abetting aggravated

robbery. Id. The presentence report (“PSR”) identified a fourth: check forgery. ECF

No. 48 ¶ 36. At sentencing, the Court accepted the plea agreement and imposed a

sentence of 70 months, the bottom of the range recommended by the United States

Sentencing Guidelines. ECF No. 67 at 10:2–6. Carter did not appeal.

                                     II. ANALYSIS

      After Carter was sentenced, the Supreme Court held in Rehaif that, in order to

obtain a conviction under § 922(g), the government must prove that the defendant

“knew he belonged to the relevant category of persons barred from possessing a

firearm.” 139 S. Ct. at 2200. Carter’s plea agreement did not include this knowledge‐of‐

status element, and therefore Carter’s guilty plea was constitutionally defective. See



                                           -2-
           CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 3 of 16




United States v. Coleman, 961 F.3d 1024, 1027–28 (8th Cir. 2020), petition for cert. filed (U.S.

Dec. 29, 2020) (No. 20‐6714); United States v. Fleming, Nos. 18‐CR‐0101(1) (PJS/SER), 20‐

CV‐01607 (PJS), 2020 WL 5407911, at *1 (D. Minn. Sept. 9, 2020).

       This Court has previously determined that Rehaif recognized a new right that is

retroactively applicable on collateral review. United States v. Bugh, 459 F. Supp. 3d 1184,

1189 & n.13 (D. Minn. 2020).1 Moreover, the parties agree that Carter’s habeas petition

is timely. ECF No. 75 at 4 n.1. However, because Carter did not challenge the validity

of his plea on direct appeal, his claim is procedurally defaulted. See Bousley v. United

States, 523 U.S. 614, 622 (1998).

       To overcome procedural default, a defendant must show either (1) cause and

actual prejudice or (2) actual innocence.2 Id. Carter does not argue actual innocence,3


       1
         The government argues that Carter’s claim is not cognizable because the Rehaif
error is nonjurisdictional, and Carter’s guilty plea waived all nonjurisdictional defects.
ECF No. 75 at 8–10. The Court disagrees. A guilty plea waives all nonjurisdictional
defects only when entered into “after full compliance with Rule 11” of the Federal Rules
of Criminal Procedure. Weisser v. Ciccone, 532 F.2d 101, 104 (8th Cir. 1976). The Eighth
Circuit recognized in Coleman that “full compliance with Rule 11” requires the court to
advise the defendant of “the knowledge‐of‐status element established by Rehaif” or else
“determine whether there was a factual basis for finding such knowledge.” 961 F.3d
at 1027–28. Neither of those things happened at Carter’s change‐of‐plea hearing.
Therefore, the Court proceeds to the procedural‐default analysis. See Walker v. United
States, 115 F.3d 603, 605–06 (8th Cir. 1997) (recognizing that an invalid plea could be
challenged under § 2255 if the defendant could excuse his procedural default).
       2
        Carter argues that plain‐error review applies to his motion. ECF No. 70 at 11.
He is incorrect. Plain‐error review applies on direct appeal. See, e.g., Coleman, 961 F.3d
                                                                              (continued...)

                                               -3-
           CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 4 of 16




but he does argue that he can establish cause and actual prejudice. Cause is established

by showing that an external, objective factor impeded the defendant’s compliance with

procedural rules. Murray v. Carrier, 477 U.S. 478, 488 (1986). Actual prejudice is

established if the defendant can show that the error “worked to his actual and

substantial disadvantage.” United States v. Frady, 456 U.S. 152, 170 (1982).

                                         A. Cause

       Carter concedes that the futility of raising an argument on appeal will not

provide cause to excuse procedural default. ECF No. 78 at 3; see Engle v. Isaac, 456 U.S.

107, 130 n.35 (1982) (“[F]utility cannot constitute cause if it means simply that a claim

was ‘unacceptable to that particular court at that particular time.’” (citation omitted)).

He argues, though, that he has established cause because “the sheer novelty of Rehaif

made this claim not reasonably available to him.” ECF No. 78 at 3 (citing Reed v. Ross,

468 U.S. 1 (1984)).4


       2
        (...continued)
at 1027. By contrast, when a defendant (such as Carter) foregoes direct appeal and
instead collaterally attacks his sentence, the cause‐and‐prejudice standard applies.
United States v. Frady, 456 U.S. 152, 162–66 (1982). The cause‐and‐prejudice standard
presents a “significantly higher hurdle” than the plain‐error standard. Id. at 166.
       3
        Any such claim would be a non‐starter. Actual innocence “means factual
innocence, not mere legal insufficiency,” Bousley, 523 U.S. at 623, which cannot be
established on this record.
       4
        The novelty of Rehaif claims has not been addressed by the Eighth Circuit,
                                                                           (continued...)

                                             -4-
           CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 5 of 16




       “When determining whether a claim is novel, ‘the question is not whether

subsequent legal developments have made counsel’s task easier, but whether at the

time of the default the claim was “available” at all.’” Wallace v. Lockhart, 12 F.3d 823, 826

(8th Cir. 1994) (citation omitted). Where “the ‘tools were available’ for a petitioner to

construct the legal argument at the time of the . . . appeals process, then the claim

cannot be said to be so novel as to constitute cause for failing to raise it earlier.”

McKinnon v. Lockhart, 921 F.2d 830, 833 (8th Cir. 1990).

       On close inspection, Carter’s novelty argument is really a futility argument in

disguise. According to Carter, the Rehaif claim was “universally foreclosed,” since the

Eighth Circuit and every other circuit to consider the question held that knowledge of

status was not required. ECF No. 78 at 3–5; see also Rehaif, 139 S. Ct. at 2210 (Alito, J.,



       4
        (...continued)
although the Eleventh Circuit stated that “Rehaif was not ‘truly novel’ in the sense
necessary to excuse procedural default.” United States v. Innocent, 977 F.3d 1077, 1084
(11th Cir. 2020) (citation omitted). District courts have reached different conclusions.
Compare Keller v. United States, Nos. 3:19‐cv‐00266, 3:17‐cr‐00025, 2020 WL 3845024, at *4
(D.N.D. July 8, 2020) (rejecting the novelty exception because knowledge‐of‐status was
a “well‐worn issue, which had been ‘percolating in the courts for years’” (citation
omitted)), and Ramsey v. United States, No. 4:19CV2643, 2020 WL 5230891, at *10 (E.D.
Mo. Sept. 2, 2020) (“The question presented in Rehaif was thoroughly and repeatedly
litigated in the courts of appeals over the last three decades, and as such, it does not
qualify under the novelty exception.”), with United States v. Fesolai, No. 2:17‐CR‐74, 2020
WL 3035346, at *3 (D. Nev. June 5, 2020) (finding cause because “petitioner’s counsel
could not be expected to invoke the principles in Rehaif before the decision’s existence”),
and Boulier v. United States, No. 1:13‐cr‐00132‐JAW, 2020 WL 1930482, at *4 (D. Me. Apr.
21, 2020) (finding cause because Rehaif overturned unanimous circuit court precedent).

                                              -5-
        CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 6 of 16




dissenting) (“[A]ll the courts of appeals to address the question have held that [the

knowledge] requirement does not apply to the defendant’s status.”). But the fact that

the Eighth Circuit and nearly every other circuit rejected the knowledge‐of‐status

argument—over and over again—is conclusive evidence that the argument was not

novel. Hence, Carter is not really arguing that a Rehaif claim was novel—i.e., that

Rehaif’s lawyers came up with an argument that had not occurred to anyone else—but

that a Rehaif claim would have been futile. See Ramsey v. United States, No. 4:19CV2643,

2020 WL 5230891, at *10 (E.D. Mo. Sept. 2, 2020) (discussing previous litigation of the

claim underlying Rehaif); cf. United States v. Moss, 252 F.3d 993, 1002 (8th Cir. 2001)

(“[T]he fact that [the Apprendi claim] was raised extensively in the past, and explicitly

addressed by this court previously, precludes a conclusion that the argument was

‘novel’ and therefore unavailable because it was intellectually unascertainable.”). But

see United States v. Sims, No. 13‐CR‐0109(1) (DSD/JSM), 2020 WL 7232254, at *2 (D.

Minn. Dec. 8, 2020) (finding cause because Rehaif was not reasonably available at time of

direct appeal).

       Additional factors militate against applying the novelty exception. For example,

even after the Eighth Circuit rejected a knowledge‐of‐status element, appellants

continued to challenge the court’s interpretation of § 922(g). See, e.g., United States v.

Thomas, 615 F.3d 895, 899 (8th Cir. 2010) (rejecting knowledge‐of‐status argument). In



                                             -6-
        CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 7 of 16




other words, defendants who were in precisely the same position as Carter did make a

Rehaif argument on direct appeal of their convictions—further evidence that the

argument was not novel. In addition, the Supreme Court emphasized that its decision

in Rehaif was based on long‐standing principles of criminal law and described cases

discussing knowledge‐of‐status elements in other statutes as “legion.” 139 S. Ct.

at 2196–97.

      Without question, then, the “tools were available” for Carter to challenge the

knowledge‐of‐status requirement at the time of his direct appeal, just as numerous

defendants did in the years leading up to Rehaif. McKinnon, 921 F.2d at 833. As a result,

Carter has not established cause.

                                    B. Actual Prejudice

      Even if Carter had established cause, his claim would still fail because he cannot

establish actual prejudice. Carter argues that actual prejudice exists because of

structural error—and, in any event, that he can show actual prejudice based on the

evidence in the record. The Court disagrees with both arguments.

                                    1. Structural Error

      Carter argues that his defective plea violated his right to due process under the

Fifth Amendment, his right to present a defense under the Sixth Amendment, and Fed.




                                            -7-
        CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 8 of 16




R. Crim. P. 11(b)(1)(G). ECF No. 78 at 6. He contends that such errors are structural

and therefore automatically establish actual prejudice. Id. at 6–7.

       Carter faces an uphill battle in trying to establish structural error. Structural

errors arise in a “very limited class of cases,” because “most constitutional errors can be

harmless.” Neder v. United States, 527 U.S. 1, 8 (1999) (quotations and citations omitted).

Neither the Supreme Court nor the Eighth Circuit has ever “identified a constitutionally

invalid guilty plea as structural error.” Coleman, 961 F.3d at 1029. Further, the Supreme

Court held in Neder that a jury instruction omitting an element of the crime was not a

structural error, because omission of the element did not necessarily “render a trial

unfair.” 527 U.S. at 9.

       Even more problematic for Carter is the Eighth Circuit’s specific holding in

Coleman that Rehaif errors are not structural. Coleman, 961 F.3d at 1029–30; see also United

States v. Gant, 973 F.3d 840, 842 (8th Cir. 2020) (reaffirming that Rehaif errors are not

structural), petition for cert. filed (U.S. Jan. 13, 2021) (No. 20‐6862). Carter acknowledges

Coleman, but argues that the Eighth Circuit’s structural‐error analysis was incomplete,

leaving room for this Court to adopt the Fourth Circuit’s analysis in United States v.

Gary, 954 F.3d 194, 202–07 (4th Cir. 2020), cert. granted, 2021 WL 77245 (U.S. Jan. 8, 2021)

(No. 20‐444).




                                             -8-
        CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 9 of 16




       Carter argues that, like the defendant in Gary, he has asserted Fifth and Sixth

Amendment violations, which distinguishes his case from Coleman, where the

defendant raised only a Fifth Amendment due‐process claim. ECF No. 70 at 13–14.

Carter’s argument fails, though, because the holding in Coleman “does not depend on

the particular constitutional theories advanced to demonstrate the plea’s invalidity.”

United States v. Reed, No. 18‐CR‐00143 (SRN/DTS), 2020 WL 6120001, at *3 (D. Minn.

Oct. 16, 2020); see also Sims, 2020 WL 7232254, at *3 (rejecting structural‐error claim

based on Gary); Fleming, 2020 WL 5407911, at *2 (same).

       Even if Coleman had been limited to a particular constitutional theory, the Court

would nevertheless reject Carter’s argument. In Gary, the Fourth Circuit identified

three reasons why it regarded Rehaif errors as structural. 954 F.3d at 202–07. Two of

those rationales were rejected in Coleman. First, the Fourth Circuit argued that a Rehaif

error results in unquantifiable harm—an argument that was explicitly rejected by the

Eighth Circuit in Coleman. Compare Gary, 954 F.3d at 206, with Coleman, 961 F.3d

at 1029–30. Second, the Fourth Circuit reasoned that constitutionally invalid guilty

pleas are always fundamentally unfair—another argument that was explicitly rejected

by the Eighth Circuit in Coleman. Compare Gary 954 F.3d at 206–07, with Coleman, 961

F.3d at 1029 (“Neither the Supreme Court nor this court has ever identified a

constitutionally invalid guilty plea as structural error.”).



                                             -9-
           CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 10 of 16




       That leaves the third reason given by the Fourth Circuit for holding that the Sixth

Amendment error was structural: According to the Fourth Circuit, the trial judge’s

failure to inform the defendant of the knowledge‐of‐status element undermined the

defendant’s “autonomy right” to make choices about his own defense. Gary, 954 F.3d

at 205–06. Coleman does not explicitly address this issue.5 But the Tenth Circuit

convincingly rebutted this rationale in United States v. Trujillo, 960 F.3d 1196, 1206 (10th

Cir. 2020), petition for cert. filed (U.S. Oct. 29, 2020) (No. 20‐6162). The Tenth Circuit

reasoned that a “court’s omission of an element of the offense during a plea colloquy

does not transform the defendant’s decision to plea from his own choice to that of his

counsel or the court.” Id. Because “the defendant chose to plea on his own accord—and

was not coerced, threatened, or forced to plea—[the court could not] say the defendant’s

strategy was not his own.” Id.

       The Tenth Circuit’s reasoning in Trujillo best squares with the Supreme Court’s

holding in Neder that omitting an element in a jury instruction was harmless error, with

the Eighth Circuit’s decisions in Coleman and Gant, and with the Supreme Court’s oft‐

repeated observation that most constitutional errors are harmless. The Court therefore

rejects Carter’s structural‐error argument. Carter does not allege that he was forced to


       5
        As the government points out, the Eighth Circuit cited Gary in a footnote in
Coleman, indicating that the court may have considered and rejected all of the case’s
rationales. See Coleman, 961 F.3d at 1029 n.3. But Coleman does not explicitly address
the Sixth Amendment analysis in Gary.

                                              -10-
           CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 11 of 16




plead guilty; in fact, he testified to the contrary at the change‐of‐plea hearing. And this

Court’s failure to discuss the knowledge‐of‐status element did not undermine Carter’s

free choice to plead guilty or somehow violate his “autonomy rights.” The Court

therefore finds that the Rehaif errors that Carter alleges are not structural.6

                               2. Knowledge of Felony Status

       Carter asserts that even if a Rehaif error is not structural, he can show “a

reasonable probability” that without the error, he would not have entered a guilty plea.

ECF No. 70 at 14 (quotations and citation omitted). Carter relies on the fact that,

although he had been convicted of four felonies and sentenced to more than one year in

prison with respect to three of those convictions, he actually served more than a year in

prison with respect to only one conviction—a sentence that stemmed from a juvenile

offense with a complex procedural history. This, says Carter, gave him “‘reasonable

grounds on which to contest his knowledge of his prohibited status to a jury.’” Id. at 17

(quoting United States v. Jawher, 950 F.3d 576, 580 (8th Cir. 2020)).




       6
        Other circuit courts, in addition to the Eighth and Tenth Circuits, have also held
that Rehaif errors are not structural. See United States v. Hicks, 958 F.3d 399, 401–02 (5th
Cir. 2020), petition for cert. filed (U.S. Oct. 8, 2020) (No. 20‐5959); United States v. Watson,
820 F. App’x 397, 400 (6th Cir. 2020), petition for cert. filed (U.S. Oct. 22, 2020) (No. 20‐
6109); United States v. Maez, 960 F.3d 949, 957–58 (7th Cir. 2020). It appears that only the
Fourth Circuit has held otherwise—and the Supreme Court has recently decided to
review Gary.

                                              -11-
       CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 12 of 16




       The Court disagrees. It is true, as Carter points out, that there is no “affirmative

acknowledgment of felony status” on the record. ECF No. 78 at 9. But a defendant’s

clear admission that he knew that he was a felon is not necessary to satisfy the

knowledge‐of‐status requirement. To the contrary, the Court in Rehaif noted that

knowledge of status “can be inferred from circumstantial evidence.” 139 S. Ct. at 2198

(quotations and citation omitted).

       There is ample circumstantial evidence to prove that Carter knew that he had

been convicted of at least one felony. As noted, Carter had been convicted of four

felonies before he possessed the gun that led to the instant conviction. Unless the trial

judge, defense attorney, and prosecutor in each of the four cases ignored Minnesota

law, Carter was informed of the maximum sentence for each of those offenses before he

pleaded guilty. See Minn. R. Crim. P. 15.01, subd. 1 (requiring a judge to tell the

defendant and ensure that the defendant understands “[t]he maximum penalty the

judge could impose for the crime charged” before the judge accepts a guilty plea). So

Carter almost certainly knew that he had been convicted of four crimes for which he

could be imprisoned for more than one year.

       Moreover, in three of the four cases, Carter was sentenced to more than one year

in prison. First, Carter was convicted of simple robbery in July 2008, and was sentenced

to 36 months in prison, stayed for ten years. After multiple probation violations,



                                            -12-
        CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 13 of 16




Carter’s 36‐month sentence was executed in July 2014. ECF No. 48 ¶ 31. Second, Carter

was convicted of check forgery in September 2010 and was sentenced to a stay of

imposition, 30 days of imprisonment, and five years’ probation. Id. ¶ 33. After multiple

probation violations, in July 2013 Carter was sentenced to 12 months and one day,

stayed for four years. This sentence was executed in September 2014, and Carter served

it concurrently with his simple‐robbery conviction. Id. And third, Carter was convicted

of aiding and abetting aggravated robbery in May 2014, and he was subsequently

sentenced to 68 months stayed 20 years, 142 days in prison, and probation. Id. ¶ 39.

Carter was also convicted of check forgery in February 2013, and was sentenced to one

year in jail stayed two years. Id. ¶ 36.

       Three of these four felonies were identified in the plea agreement, and all four

were discussed in detail in the PSR, to which Carter did not object. See ECF No. 43 at 2;

ECF No. 48 ¶¶ 31–39; ECF No. 67 at 3:2–10; see also United States v. May, 413 F.3d 841,

849 (8th Cir. 2005) (“[A] district court may regard as true facts contained in the

presentence report to which no specific objection is made.”). In addition, Carter’s own

sentencing memorandum concedes that he “served 19 months on his Simple Robbery

conviction from 2008.” ECF No. 54 at 8 (emphasis added). Despite the complex




                                            -13-
           CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 14 of 16




procedural posture of a couple of Carter’s previous convictions, Carter obviously knew

that he spent 19 months in jail in connection with one of his felony convictions.7

       Had Carter taken his case to trial, there is almost no chance that a jury would

have believed that he did not know that he was a felon at the time that he was caught

possessing a firearm. And thus Carter cannot establish actual prejudice because he

cannot show that “‘but for the constitutional violations . . . he might not have been

convicted of the same crimes.’” Ivy v. Caspari, 173 F.3d 1136, 1141 (8th Cir. 1999)

(quoting Easter v. Endell, 37 F.3d 1343, 1347 (8th Cir. 1994)); see also O’Rourke v. Endell,

153 F.3d 560, 570 (8th Cir. 1998) (requiring the defendant to show a “reasonable

probability” that the outcome “would have been different” to establish actual prejudice

(quotations and citation omitted)); Clay v. United States, No. 20‐1232, 2021 WL 192778,

at *1 (8th Cir. Jan. 20, 2021) (finding no prejudice when petitioner admitted in plea

agreement and at plea hearing that he was convicted of a crime punishable by more

than one year in prison and plea agreement outlined four such crimes); United States v.

Brooks‐Davis, 984 F.3d 695, 699 (8th Cir. 2021) (finding knowledge‐of‐status element

satisfied when the petitioner received “a stayed sentence of more than one year

imprisonment on at least three separate occasions,” even though he never served more


       7
        Carter’s admission in his sentencing memorandum also undercuts his assertion
that the fact that the dates in the PSR and plea agreement do not match perfectly is a
“less‐than‐straightforward circumstance[]” creating a probability of a different result.
ECF No. 70 at 17.

                                             -14-
           CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 15 of 16




than a year in prison); Sims, 2020 WL 7232254, at *4 (“Sims’s knowledge of his felon

status may be inferred from the fact that . . . Sims had spent more than one year in

prison on multiple occasions based on his previous felony convictions.”). The Court

therefore finds that Carter has not established actual prejudice.8

       Since Carter can establish neither cause nor actual prejudice, the Court cannot

excuse his procedural default, and his motion to vacate his sentence under § 2255 must

be denied.9

                                           ORDER

       Based on the foregoing, and on all of the files, records, and proceedings herein,

IT IS HEREBY ORDERED THAT:




       8
        Carter argues that “nothing in the record establishes that [he] considered and
rejected any potential Rehaif defenses.” ECF No. 70 at 16. But the Eighth Circuit
rejected a similar argument in United States v. Crumble, 965 F.3d 642 (8th Cir. 2020).
“Merely identifying a defense theory—a possibility—is not sufficient to show a
reasonable probability of success without any evidence that the defense theory would, in
fact, apply in this case.” Id. at 645; see also United States v. Caudle, 968 F.3d 916, 922 (8th
Cir. 2020) (“The lack of a plausible ignorance defense means that any § 922(g) defendant
who served more than a year in prison on a single count of conviction will face an
uphill battle to show that a Rehaif error in a guilty plea affected his substantial rights.”
(quotations and citation omitted)).
       9
        The Court also declines to issue a certificate of appealability, because Carter has
not made a “substantial showing of the denial of a constitutional right.” 28 U.S.C.
§ 2253(c)(2). Further, the Court does not find that the issues Carter has raised “are
debatable among reasonable jurists.” Garrett v. United States, 211 F.3d 1075, 1077 (8th
Cir. 2000) (per curiam) (quotations and citation omitted).

                                             -15-
      CASE 0:17-cr-00141-PJS-BRT Doc. 79 Filed 02/03/21 Page 16 of 16




     1.    The motion of defendant Devonte Lee Carter to vacate, set aside, or

           correct his sentence under 28 U.S.C. § 2255 [ECF No. 70] is DENIED.

     2.    No certificate of appealability will issue.

     LET JUDGMENT BE ENTERED ACCORDINGLY.


Dated: February 3, 2021                     s/Patrick J. Schiltz
                                            Patrick J. Schiltz
                                            United States District Judge




                                         -16-
